Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 16, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 11827/92, upon a jury verdict and imposing sentence, and (2) an amended judgment of the same court also rendered June 16, 1993, revoking a sentence of probation previously imposed by the same court (Corrado, J.), upon his admission that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree, under Indictment No. 13979/90.
Ordered the judgment and amended judgment are affirmed.
The defendant’s contention that he was deprived of a fair trial on the ground that the prosecutor exercised a peremptory challenge in a racially discriminatory manner is unpreserved for appellate review (see, People v Cruz, 200 AD2d 581). We further find that reversal is not warranted because of the prosecutor’s comments during summation (see, People v D’Alessandro, 184 AD2d 114). Although some of the prosecutor’s comments may have been better left unsaid, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Vasquez, 212 AD2d 819). The defendant’s sentences are not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.